Title: To Benjamin Franklin from Benjamin Franklin Bache, 1 October 1782
From: Bache, Benjamin Franklin
To: Franklin, Benjamin


Mon cher Grand
Geneve Ce 1er Octobre 1782
J’ai Reçue votre lettre du 10 Septembre elle m’a fait un très grand Plaisir parcequ’elle a mit fin a vôtre long silence car j’etois en peine de vous n’ayant point de vos nouvelles. J’ai regardé vôtre silence à Legard des livres dont je vous ai parlé comme vôtre Consentement et comme Mr Marignac craignoit qu’on ne les vendit il les a acheté. Je suis très faché que Cockran aye été en amerique parceque je ne pourrois pas avoir aussi souvent de ses nouvelles mais j’espere pourtant den avoir quelque fois par vôtre moyen, Je suis très etonné de n’avoir point de nouvelles dAmerique depuis si longtems. Mr de Marignac m’a payé une lettre de Change comme vous l’en avez prié par votre lettre du 25 Janvier je vous l’envoye pour que vous en jugiez. Nous allons être Bientôt dans les Congès des Vendanges qui durent un mois mais nous ne restrons pas sans rien faire; dabord avant que de commencer Les Congès le maître nous donne une tahe [tâche] a faire et l’on montre cet ouvrage a la fin des congés et outre cela nous aurons un maitre de latin et un autre de dessin— et le maître du colege donnent une leçon qui dure une heure par jour et je fais mon journal je traduis le Joseph andrews que vous m’avez envoyé. Mr Pigott vous fait bien ses compliments demême que Me Cramer Mr et Me de Marignac vous presentent bien leurs respects.
Je Suis Mon cher grand Papa Votre très humble et très obeissant fils
B Franklin Bache


Me Serre me Prie de vous demander si les lettres quelle vous a envoyées pour envoyer au Docteur Cooper son arrivées vous me ferez le Plaisir de men dire un mot dans vôtre 1ere Lettre
Docteur Franklin

 
Addressed: A Monsieur / Monsieur Franklin ministre plenipoten / des etats unis d’amerique auprès de sa majesté / très chetienne addresée a mr. Grand Banquier / Rue Mont Martre / A Paris
Notation: B.F.B. to Dr. Franklin. Geneva, Oct. 1. ’82, with 2 drafts of bills of Exchange in B.F.B.’s hand-writing
